DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 Jan 2022 has been entered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, and 4-18, and 20-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10293462. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are anticipated or rendered obvious by the claims of the ‘462 patent. Claim 1 of the present application is rendered obvious by claims 1 and 7 of the ‘462 patent which disclose a pad conditioner having “a rotatable plate,” teaching the claimed step of .
 
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-11, 13, 18, and 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites dispensing fluid material through a nozzle onto the pad “during a planarization process, wherein the fluid material comprises an acid” and additionally recites “dispensing the fluid material comprises dispensing a slurry material during a period the planarization pad is operated to perform the planarization process.” The claim appears to define that the nozzle is used to dispense both an acid and slurry during the planarization process. It is unclear how both the acid and slurry can be dispensed from the same nozzle at the same time. How is this achieved. Applicant’s specification provides no guidance as to how this can be achieved. For the purposes of this examination, the claim will be read as requiring the same nozzle to dispense an acid and a slurry at different times, while one of the slurry or acid is dispensed during polishing, as this is examiner’s best understanding of the claim. 
Claims 2 and 4-11 are rejected as indefinite due to dependency upon rejected claim 1.
Regarding claim 13, the claim recites “a slurry” in the second line. However, claim 12, from which claim 13 depends already provides antecedent basis for “a slurry” in the second to 
Regarding claim 18, the claim recites “a slurry” in the second line and further recites “a slurry material” in lines 7-8. It is unclear if the claimed slurries are the same or different from each other. For the purposes of this examination, the slurries will be read as being any slurry, the same or different from each other.
Claims 20-21 are rejected as indefinite due to dependency upon rejected claim 18.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, and 7-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collier et al (US 7014552, cited by applicant) in view of Liu et al (US 6302771, cited by applicant) and further in view of Sun et al (US 7220322).
Regarding claim 1, Collier teaches a method comprising dispensing a fluid material (38) onto an upper surface of a planarization pad (col 11, lines 24-26) through a nozzle opening (36) of a pad conditioner during a planarization process (col 5, lines 20-24), wherein the fluid material comprises an acid (col 7, lines 62-65), wherein the dispensing the fluid material further comprises dispensing the fluid material at a predetermined spray angle at the nozzle openings (fig 3a, angle forming fanned shape of spray), and dispensing a slurry material during a period the planarization pad is operated to perform the planarization process (col 9, lines 22-28); and maintaining the pad conditioner at a position spaced from the upper surface of the planarization pad during the dispensing of the fluid material (col 11, lines 20-24). Collier does not teach rotating a plate of the pad conditioner, but does teach that other conditioner configurations may be considered for distributing fluid across the planarization pad (col 8, lines 45-48). Liu teaches a method for dispensing a fluid material onto an upper surface of a planarization pad including rotating a plate (140 in fig 1B or 240 in fig 2B) of a pad conditioner about an axis parallel to an axis of rotation of a planarization pad of a planarization device (col 4, lines 11-15). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to arrange the nozzles of Collier on a rotating plate and rotate the pad conditioner plate as taught by Liu in order to achieve the predictable result of uniformly dispersing the fluid onto the pad as taught by Liu (col 2, lines 40-48). Collier does not teach the dispensing of the slurry fluid material through the nozzle opening. Sun teaches a 
Regarding claim 4, Collier, as modified, teaches all the limitations of claim 1 as described above. Collier further teaches the predetermined spray angle being greater than 0 degrees to 45 degrees with respect to a direction perpendicular to the upper surface of the planarization pad (fig 3a; col 12, lines 10-19). 
Regarding claim 5, Collier, as modified, teaches all the elements of claim 1 as described above. Collier further teaches dispensing the fluid material further comprises dispensing water (col 7, lines 65-66) during a period before or after the planarization pad is operated to perform the planarization process (col 4, lines 63-65).
Regarding claims 7-11, Collier, as modified, teaches all the elements of claim 1 as described above. Liu further teaches dispensing the fluid material comprises dispensing the fluid material from a plurality of nozzles (fig 1A, multiple nozzles 110); wherein dispensing the fluid material comprises dispensing the fluid material from a plurality of nozzles arranged in a concentric pattern (fig 1A; concentric nozzles 110); wherein dispensing the fluid material comprises dispensing the fluid material from a plurality of nozzles arranged in a circular pattern 
Regarding claim 12, Collier teaches a planarization device comprising a planarization pad (12) and a pad conditioner (spray element 16) over the planarization pad (fig 1), the pad conditioner comprising a plate (34; fig 3a) having a lower surface separated from an upper surface of the planarization pad by a predetermined distance (col 11, lines 20-24), a plurality of nozzle openings (36) on the lower surface of the plate (fig 3a); and a fluid dispensing unit (col 11, lines 35-38; “fluid supply line”) configured to selectively dispense a fluid material onto the upper surface of the planarization pad through the plurality of nozzle openings based on an operating mode of the planarization device (col 11, lines 35-38; selective dispensing can be achieved with control valve), wherein the pad conditioner is configured to maintain at least the predetermined distance between the lower surface of the plate and the upper surface of the planarization pad during dispensing of the fluid material (col 11, lines 20-24). Collier does not teach the plate of the pad conditioner being rotatable, but does teach that other conditioner configurations may be considered for distributing fluid across the planarization pad (col 8, lines 45-48). Liu teaches a planarization device including a pad conditioner for dispensing a fluid material onto an upper surface of a planarization pad including a plate (140 in fig 1B or 240 in fig 2B) which is rotatable (col 4, lines 11-15). It would have been obvious for a person having 
Regarding claim 13, Collier, as modified, teaches all the elements of claim 12 as described above. Collier further teaches a slurry dispenser (18) for dispensing a slurry onto the planarization pad (col 9, lines 3-6), wherein the slurry dispenser is spaced from the pad conditioner (fig 1).
Regarding claims 14-17, Collier, as modified, teaches all the elements of claim 12 as described above. Liu further teaches the plurality of nozzle openings is arranged in a concentric pattern (fig 1A; concentric nozzles 110); wherein the plurality of nozzle openings is arranged in a circular pattern (fig 1A; circular pattern of nozzles 110); wherein the plurality of nozzle openings is arranged along two intersecting lines (fig 2A; multiple intersecting lines contain nozzles 210 in a grid pattern); and wherein the plurality of nozzle openings is arranged in a 
Regarding claim 18, Collier teaches a method comprising dispensing a slurry onto a planarization pad (col 9, lines 3-6), rotating the planarization pad about a first axis (fig 1; col 6, lines 52-55), selectively dispensing a fluid material (38) onto an upper surface of the planarization pad (col 11, lines 24-26) through a plurality of nozzle openings (36) of a pad conditioner based on an operation mode of the planarization pad (col 14, lines 30-42 describes various operation modes and selective dispensing), and maintaining the pad conditioner at a position spaced from the upper surface of the planarization pad during the dispensing of the fluid material (col 11, lines 20-24). Collier does not teach rotating a plate of the pad conditioner, but does teach that other conditioner configurations may be considered for distributing fluid across the planarization pad (col 8, lines 45-48). Liu teaches a method for dispensing a fluid material onto an upper surface of a planarization pad including rotating a plate (140 in fig 1B or 240 in fig 2B) of a pad conditioner about an axis parallel to an axis of rotation of a planarization pad of a planarization device (col 4, lines 11-15; figs 1B, 2B; central axis of rotation is vertical and thus parallel to vertical axis of rotation of planarization pad). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to arrange the nozzles of Collier on a rotating plate and rotate the pad conditioner plate as taught by Liu in order to achieve the predictable result of uniformly dispersing the fluid onto the pad as taught by Liu (col 2, lines 40-48). Collier does not teach the fluid material comprises a slurry (Collier provides a separate dispenser for slurry). Sun teaches a method for polishing including dispensing a fluid material onto an upper surface of a planarization pad through a nozzle 
Regarding claim 20, Collier, as modified, teaches all the elements of claim 18 as described above. Collier further teaches dispensing the fluid material comprises dispensing water (col 7, lines 60-62) during a period before or after the planarization pad is operated to perform a planarization process (col 5, lines 14-15).
Regarding claim 21, Collier, as modified, teaches all the elements of claim 18 as described above. Collier further teaches the selectively dispensing the fluid material further comprises dispensing the fluid material at a predetermined spray angle at the nozzle openings (fig 3a, angle forming fanned shape of spray), the predetermined spray angle ranging from greater than 0 degrees to 45 degrees with respect to a direction perpendicular to the upper surface of the planarization pad (fig 3a; col 12, lines 10-19).
Regarding claim 22, Collier, as modified, teaches all the elements of claim 12 as described above. Collier further teaches dispensing the fluid material comprises dispensing water (col 7, lines 60-62) during a period before or after the planarization pad is operated to perform a planarization process (col 5, lines 14-15).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collier, Liu, and Sun as applied to claim 1 above, and further in view of Torii et al (US 2002/0039880, cited by applicant).
Regarding claim 2, Collier, as modified, teaches all the elements of claim 1 as described above. Collier further teaches dispensing the fluid material at a predetermined spray pressure at the nozzle openings (col 4, lines 57-61). While Collier does not teach the pressure being within the claimed range, Collier does teach the pressure is chosen to be sufficient to dislodge matter adhered to the pad (col 4, lines 57-61) and that the pressure can be optimized based on the parameters of the polishing system (col 9, lines 1-2). Torii teaches a method of dispensing liquid onto a surface of a planarization pad including dispensing fluid material at a pressure of between 0.1 MPa to 0.3 MPa ([0049]; equal to 14.5-43.5 psi), overlapping the claimed range. In the case where claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists (see MPEP 2144.05 I). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to dispense the fluid of Collier at a pressure between 0.1 and 20 psi, as this pressure is sufficient to remove particles form a planarization pad as taught by Torii ([0049]).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collier, Liu, and Sun as applied to claim 1 above, and further in view of Kordic et al (US 2008/0287041, previously cited).
Regarding claim 6, Collier, as modified, teaches all the elements of claim 1 as described above. Collier does not teach the acid comprising at least one of an HF based solution or a citric acid based solution. Kordic teaches a fluid material used for conditioning a polishing pad, .
Response to Arguments
Applicant's arguments filed 2 Dec 2021 have been fully considered but they are not persuasive. Regarding claims 1, 12, 18 and their dependents, applicant argues that Collier and Liu do not teach dispensing slurry from the claimed conditioner nozzles. However, the newly recited Sun reference is being provided to teach this limitation as described above. Sun teaches dispensing both a cleaning fluid and a slurry from the same dispenser, rendering the claims obvious. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other similar polishing methods and devices are cited, including those which use nozzles to dispense both a slurry and conditioner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEL T DION whose telephone number is (571)272-9091. The examiner can normally be reached M-Th 9-5, F 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCEL T DION/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723